DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for the teaching or matter amended and challenged in the argument.
As to the arguments of that prior art failing to teach claimed “the current flowing squared is controlled at a minimum in order to reduce a thermal load on the energy store”, the examiner provided the disclosure of Connolly as teaching this limitation. Connolly discloses an operating method involving detecting a current value representative of a current flowing through a portion of the battery of vehicle, and the value representative of the current over a predetermined amount of time. Connolly teach that during the charging and discharging operations of the battery, the increase in the battery temperature is highly related to battery power loss, where measuring the thermal energy associated with the current flow, can be directly used for battery thermal control, in doing so Connolly calculates a Root Mean Square (RMS) current flowing through the battery to measure the thermal energy.  (See equation below). Where I(t) represents the time-varying battery current, and T1 and T2 represent the beginning and ending times of a rolling, fixed-duration sampling period.  In one example, the sampling period is 180 seconds.


    PNG
    media_image1.png
    82
    197
    media_image1.png
    Greyscale


Connolly continue to teach that the controller calculates a normalized Battery Torque Capability (BTC) value based on the I2T accumulation value, which is a measure of the thermal energy that is associated with current flow and is used for battery thermal control.  So when the calculated I2T accumulation value is between about 150,000 and about 350,000, and that thermal value decreases from 1.0 to 0.0. As such the current flowing squared is controlled at a minimum as disclosed in Fig, 2 which the value is ramped. 
As to the applicant’s argument that the prior arts do not teach the claimed pulse shape, Owen is referred to as teaching amongst other, various ramped current pulses as shown in Fig’s 8 and 9, Owen teach that the device of this invention is capable of producing power densities are (Power density is the amount of power (time rate of energy transfer) per unit volume. In energy transformers including batteries, fuel cells, motors, etc., and also power supply units or similar, power density refers to a volume.) greater than about 50 mW/cm.sup.2 for any application requiring such power density. The device may be configured differently for a variety of applications each of which may have different requirements such as, optical power output density, wavelength, optics, drive circuitry, and heat transfer.  For example, the device may include a drive circuitry to supply power necessary to achieve the density of power output for a particular application. Respectfully Owen’s disclosure, whether used in solid state device, teaches the pulse shape of a power supply with thermal circuitry with reference to power density as mentioned above. 
As to the applicant’s arguments of claims 10-23, specifically claims 10 and 16, regarding the energy store having a lower first energy range and an upper second energy range, Tominaga teach that “If a voltage applied to the capacitor 3 exceeds a predetermined value, the controller 
Tominaga also teach, as to the applicant’s claim of in the event of failure of the three-phase mains voltage, “energy from the energy stored is transferred to the DC link independently of the thermal load of the energy store including the lower first energy range of the energy store, [0007] If the AC power source 1 incurs a power failure, power is supplied from the power storage unit 10 to an input section of the inverter 4 by the charge/discharge circuit 11 so as to drive the motor 5 by the inverter 4 thereby to land an elevator. As can be seen if Fig. 1 the storage unit connects to the DC link, at the point that is independent of the storage capacitor. Tominaga goes on to teach and as best understood, the storage devices 10 and 3 are identified as the energy store having a lower first energy range and is exclusively reserved for a USP mode and an upper second energy range being used for buffer-storing energy as understood by the examiner and as best described at paragraph 0050.

Respectfully, the rejection is continued

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga et al. 2002/0189906 in view of Kallioniemi US 2012/0067673 and further in view of Connolly et al. US 2011/0048823 and further in view of Owen et al. US 2005/0152146

Regarding claim 1, Tominaga discloses an apparatus for storing energy, comprising: 
a two-quadrant chopper (Fig. 2, item 11), 
at least one energy store Fig. 1, items 10 and 3), connected to the two-quadrant chopper, the two-quadrant chopper being used to transport energy to and from the at least one energy store or vice versa, (Para. 0050, 0055, 0070),
a control device (Fig. 1, items 20/21/25) for controlling a current flowing in accordance with the transport of the energy, (Para. 0050, 0057) 
the control device controlling the current flowing in accordance with the transport on the basis of a thermal load on the at least one energy store (Para. 0050, 0070), 
Tominaga do not teach wherein the at least one energy store comprises one or more elements selected from the following group of energy stores: double-layer capacitor, supercapacitor or SuperCap, and kinematic energy store or flywheel,

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the energy store comprise a supercapacitor as per Kallioniemi, the motivation being that as the controllable solid-state switch disconnects the power supply from the energy storage based on indirect power transmission, the safety of power supply system is increased and the requirement of the contactor is eliminated.  Hence the power supply system is simplified and the space and noise problems caused due to the usage of contactor are reduced.  
Tominaga do not teach wherein the thermal load is based on the product of the current flowing, squared and a time interval being dependent on an associated thermal time constant of the energy store, the thermal time constant being obtained from a power dissipation and a thermal mass of the energy store; the current flowing, squared is controlled at a minimum in order to reduce a thermal load on the energy store, 
However, Connolly teach wherein the thermal load is based on the product of the current flowing, squared and a time interval being dependent on an associated thermal time constant of the energy store, (Para. 0016-0018) the thermal time constant being obtained from a power dissipation and a thermal mass of the energy store; (Para. 0019) and 
wherein the current flowing, squared is controlled at a minimum in order to reduce a thermal load on the energy store, (Para. 0016-0018) 


The combination above do not teach wherein the control operation includes a shaping of a current pulse having a ramp. 
However Owen disclosed wherein the control operation includes a shaping of a current pulse having a ramp. (Para. 0044…..Power supply 144 with thermal sensing circuitry is controlled by a computer 145, Para. 0045…..As seen in FIG. 9, various ramped current pulses are seen in the graphical illustrations labeled 3.1, 3.2, and 3.3).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the control operation includes a shaping of a current pulse having a ramp, as per Owen, the motivation being that “Pulse ramp shapes allow more reliability by not overly stressing the solid-state light devices beyond what the application requires.”

Regarding claim 2, Tominaga disclosed the apparatus according to claim 1, wherein the control device is configured to reduce a current flowing to and from the at least one energy store in the event of the thermal load exceeding a predetermined first load threshold value. (Para. 0050)
 

 
Regarding claims 4, Tominaga disclosed the apparatus according to claim 1, wherein the control device is configured to reduce an energy storable in the at least one energy store in the event of the thermal load exceeding a predetermined second load threshold value. (Para. 0119)

Regarding claims 5, Tominaga disclosed the apparatus according to claim 1, wherein the control device is configured to determine the thermal load based on a model using one or more 
variables associated with the at least one energy store, wherein the one or more variables comprise one or more elements from the following group of variables: 
a current load on the at least one energy store, an ambient temperature of the at least one energy store, a temperature of the at least one energy store, an internal resistance of the at least one energy store, a thermal resistance of the at least one energy store and a thermal time constant of the at least one energy store. (See flowchart of Fig. 14 Para. 0115) Note: Tominaga teach at Fig. 14, 1311, the model as interpreted by the examiner, a current load on the at least one energy store as a variable to determine the thermal load.

Regarding claim 6, Tominaga disclosed the apparatus to claim 1, wherein the two-quadrant chopper, for a voltage conversion, comprises a coil for storing energy (27), wherein the control device is configured to vary a modulation index on the basis of a magnitude of the current 

Regarding claim 9, Tominaga disclosed the apparatus to claim 1, wherein the at least one energy store comprises one or more elements from the following group of energy stores: electrical energy store, particularly capacitor, particularly double-layer capacitor, particularly SuperCap, mechanical energy store, particularly kinematic energy store, particularly flywheel.  (Para. 0050) Note: Capacitor 3 is being treated as the Power storage unit for the energy stored.

Regarding claim 16, Tomingia discloses a method for storing energy using an apparatus, wherein 
	a two-quadrant chopper (Fig. 2, item 11) is connected to a converter (Fig, item 2) DC link (See DC link bus at capacitor 3), comprising the following steps: 
transporting energy from the converter DC link (3) to at least one energy store or vice versa by the two-quadrant chopper (11), so that a current flows in accordance with the transport of the energy (Para. 0050, 0055, 0070), and 
controlling the current flowing in accordance with the transport of the energy by a control device (Switch 24, is considered a the control device) on the basis of a thermal load on the at least one energy store wherein the thermal load is based on the product of the current flowing (Para. 0050), Note: the examiner has interpreted the thermal load as the power stored in the capacitor which is a function of the current.
wherein a state of charge of the energy store is measured (item13), the measurement being taken as a basis for controlling a discharge current so that as soon as the state of charge reaches a predetermined percentage, the discharge current is interrupted. (Para. 0017, 0058, 0070)

Regarding claim 17, Tominaga disclosed the method according to claim 16, wherein the control device reduces a current flowing from the converter DC link to the at least one energy store or vice versa in the event of the thermal load exceeding a predetermined first load threshold value. (Para. 0050)

Regarding claims 18, Tominaga disclosed the drive system according to claim 10, wherein the control device is configured to reduce and/or interrupt a current flowing from the converter DC link to the at least one energy store or vice versa in the event of the thermal load exceeding a predetermined first load threshold value. (Para. 0050)


Regarding claims 7, Tominaga disclosed the apparatus to claim 1, 
Tominaga do not disclose wherein a communication interface is provided that is 
configured to receive configuration data for the control device via a communication network.
	However, Connolly disclose wherein a communication interface (user interface 34) is provided that is configured to receive configuration data for the control device via a communication network. (Para.0012)


Regarding claims 8, Tominaga disclosed the apparatus to claim 1, 
Tominaga do not disclose wherein a communication interface is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network. 
However, Connelly disclose wherein a communication interface (user interface 34) is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network. (Para. 0012-13) Note: controller 32 may be of general construction having a central processing unit (CPU), various co-processors, a read only memory (ROM), a random access memory (RAM), an input for selectively receiving data via a data link from various vehicle components including the prime movers and related components. The examiner has taken the position that a status of the at least one energy, will be stored in the memory of the processor.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a communication interface is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network as per Connelly, the motivation being that “Enables controller to 



Claims 10-13, 15, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al. 20020189906 in view of Niwa US 2014/0210389 

Regarding claim 10, Tominaga discloses a drive system comprising: 
an electric motor (Fig. 1, item 5) connected to a converter (Fig. 1, item 2) having a converter DC link (Fig. 1, See bus connection of Capacitor 3) 
a power supply (Fig. 1, item 1) connected to the converter, the uses a three-phase mains voltage (See commercial three-phase AC power source 1 connected to converter 2), 
a two-quadrant chopper (Fig. 2, item 11) connected to the converter DC link, 
at least one energy store (Fig. 1, item 10 or 3) connected to the two-quadrant chopper, for storing energy, (Para. 0047)
the two-quadrant chopper being used to transport energy from the converter DC link to the at least one energy store or vice versa, (Para. 0055)
a control device (Fig. 1, item 20) for controlling a current flowing in accordance with the transport of the energy, (Para. 0057)
the control device being configured to control the current flowing in  accordance with the transport on the basis of a thermal load on the at least one energy store, (Para. 0050)

However, Niwa disclose wherein in the event of failure of the three-phase mains voltage of the power supply, energy from the energy store is transferred to the DC link (13) independently of the thermal load of the energy store. (Para. 0022 FIG. 21 illustrates voltage fluctuation in the DC link and voltage fluctuation in the electric storage device when power failure occurs under motor stop, and DC power is supplied from the electric storage device to the DC link,)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transferred to the DC link independently of the thermal load of the energy store per Niwa, the motivation being that “The device efficiently utilizes the energy stored in an electric storage device as the energy for a protecting operation at the time of power failure.”


Regarding claim 11, Tominaga disclosed the drive system according to claim 10, wherein the control device (Fig. 1, item 20) is configured to control a first proportion of an energy needed for a motor mode of the electric motor (Abstract, Para, 0049), (Note: Tominaga discloses that the controller controls a motor based on the AC power of a variable voltage and a variable frequency supplied from the inverter so as to operate an elevator), 
which proportion is provided by the power supply (Fig. 1 item 1), and a second proportion of the energy needed for the motor mode of the electric motor, which proportion is 

Regarding claims 12, Tominaga disclosed the drive system according to claim 10, wherein the control device is configured to reduce and/or interrupt a current flowing from the converter DC link to the at least one energy store or vice versa in the event of the thermal load exceeding a predetermined first load threshold value. (Para. 0050)
 
Regarding claim 13, Tominaga disclosed the drive system according to claim 10, wherein the control device is configured to reduce an energy storable in the at least one energy store in the event of the thermal load exceeding a predetermined second load threshold value. (Para. 0050)

Regarding claims 14, Tominaga disclosed the apparatus according to claim 10, wherein the control device is configured to determine the thermal load based on a model using one or more variables associated with the at least one energy store, wherein the one or more variables comprise one or more elements from the following group of variables: 
a current load on the at least one energy store, an ambient temperature of the at least one energy store, a temperature of the at least one energy store, an internal resistance of the at least one energy store, a thermal resistance of the at least one energy store and a thermal time constant of the at least one energy store. (See flowchart of Fig. 14 Para. 0115) Note: Tominaga teach at Fig. 14, 1311, the model as interpreted by the examiner, a current load on the at least one energy store as a variable to determine the thermal load.



Regarding claims 19, Tominaga disclosed the method according to claim 10, wherein the control device reduces an energy storable in the at least one energy store in the event of the thermal load exceeding a predetermined second load threshold value. (Para. 0050) 

 Regarding claim 20, Tominaga disclosed the apparatus according to claim 10, wherein the control device is configured to determine the thermal load based on a model using one or more variables associated with the at least one energy store (the energy is stored in capacitor 3), wherein the one or more variables comprise one or more elements from the following group of variables: 
a current load on the at least one energy store, an ambient temperature of the at least one energy store, a temperature of the at least one energy store, an internal resistance of the at least one energy store, a thermal resistance of the at least one energy store and a thermal time constant of the at least one energy store. (See flowchart of Fig. 14 Para. 0115) Note: Tominaga teach at Fig. 14, 1311, the model as interpreted by the examiner, a current load on the at least one energy store as a variable to determine the thermal load.

Regarding claim 21, Tominaga disclosed the apparatus to claim 10, wherein the two-quadrant chopper, for a voltage conversion, comprises a coil for storing energy (27), wherein the control device is configured to vary a modulation index on the basis of a magnitude of the current flowing through the coil and on the basis of the thermal load on the at least one energy store, and wherein the control device is configured to operate the two-quadrant chopper using the modulation index. (See Fig. 2 item 27)  Note: The reactor 27 is being treated as coil for storing 
energy.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al. 20020189906 in view of Connelly 2011/0048823

Regarding 22, Tominaga disclosed the apparatus to claim 10, 
Tominaga do not disclose wherein a communication interface is provided that is 
configured to receive configuration data for the control device via a communication network.
	However, Connolly disclose   wherein a communication interface (user interface 34) is provided that is configured to receive configuration data for the control device via a communication network. (Para.0012)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a communication interface is provided that is configured to receive configuration data for the control device via a communication network. as per Connelly, the motivation being that “Enables controller to operate the system and manage 
                                                                                                                                                             Regarding claims 23, Tominaga disclosed the apparatus to claim 10, 
Tominaga do not disclose wherein a communication interface is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network. 
However, Connelly disclose wherein a communication interface (user interface 34) is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network. (Para. 0012-13) Note: controller 32 may be of general construction having a central processing unit (CPU), various co-processors, a read only memory (ROM), a random access memory (RAM), an input for selectively receiving data via a data link from various vehicle components including the prime movers and related components. The examiner has taken the position that a status of the at least one energy, will be stored in the memory of the processor.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a communication interface is provided that is configured to send a status signal corresponding to a status of the at least one energy store via a communication network as per Connelly, the motivation being that “Enables controller to operate the system and manage the battery such that the accumulation value will not exceed a predetermined amount while still attempting to attain the best performance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846